Citation Nr: 1741312	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-30 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1973.  

This matter comes before the Board of Veterans' Appeals Board) on appeal from a March 2010 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left upper extremity carpal tunnel syndrome (CTS) and entitlement to TDIU.  

In March 2012, the Veteran and a friend testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In June 2014, the case was remanded for further development.  

By rating decision of July 2016, service connection was granted for left upper extremity CTS.  A 10 percent rating was assigned, effective March 12, 2012.  As a result of this grant, this issue has been resolved, and is no longer reflected on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts, in essence, that he warrants a TDIU because he is unable to obtain substantially gainful employment due to his service-connected disabilities.  He testified at a Travel Board hearing in March 2012.   During that hearing, he indicated, in pertinent part, that he was no longer able to work at his job at the U.S. Post Office because he no longer had assistance from his fellow coworkers as he had in the past.  He is service connected for amputation of three digits from his right hand, rated as 60 percent disabling, and partial amputation of two digits of his left hand with loss of flexion of another flexion, rated as 20 percent disabling.  Most recently, he was service connected for left upper extremity CTS, rated as 10 percent disabling.  The bilateral factor is applied to these service-connected injuries  He also is service-connected for three other disabilities, all noncompensable.  His combined rating is 80 percent.  He alleges that he has extremely limited use of his right hand and that because of overuse of his left hand, he is unable to maintain substantially gainful employment.  

The Board finds that the Veteran's employment history is unclear from the record. Throughout the course of the appeal, the Veteran has consistently reported that his service-connected disabilities prevent him from working.  

During his March 2012 Travel Board hearing, the Veteran testified he had difficulty with manipulation with his hands, had a limited grip, and while working at the U.S. Postal Service, he had always had a helper to assist him in his duties, and because of cutbacks, his helper was no longer available, and he could no longer perform his maintenance job alone.  He also stated that he owns a small farm.  He related that he always has help with his farm and he works only a few hours a day in this endeavor.  The evidence shows that not only does he work on his small farm, he also is a driver for Disabled American Veterans (DAV).  

His July 2013 VA Form 21-8940 is not complete.  He did not indicate what the date was that he last worked full-time and what was the date he became too disabled to work.  He has not completed a VA Form 21-4192 with regard to his employment as a driver for DAV or his employment on his farm.  These forms need to be completed prior to final adjudication of the claim.  

It is unclear whether any current employment or employment during the appeals period constitutes substantially gainful employment.  TDIU may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (West 2014).  The regulation explains that marginal employment shall not be considered "substantially gainful employment."  Marginal employment is defined as employment where a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.; see also Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment may also be found in some cases when earned annual income exceeds the poverty threshold, such as cases where there is employment in a protected environment, such as a family business or sheltered workshop.  Id.  As such, any current employment by the Veteran at the family-owned business may constitute "marginal employment."  

On remand, the AOJ should request that the Veteran provide, for the entire appeal period (2009 to present), evidence pertaining to his annual income and information about the farm business that he owns, including pertinent or financial documents.  The AOJ should also request that the Veteran file an updated VA Form 21-8940 detailing his complete work history (including self-employment) and any other information regarding his employment or attempts to obtain employment.  Any other development deemed necessary to adjudicate the claim for entitlement to TDIU should be completed.  The Veteran should be informed that, while VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  The question in this case is whether the Veteran is capable of performing the physical and mental acts required for employment, not whether the Veteran can find employment.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide proof of his annual salary throughout the course of the appeal (2009 to the present), such as through copies of salary statements, wage receipts, W-2s, and/or other pertinent financial documents for each year.  Request that the Veteran provide information regarding the farming business that the evidence reflects that he apparently owns, to include a statement of income. 

2.  Request that the Veteran file with VA an updated, complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and an updated, complete VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, for any employment (other than with the United States Postal Service), to include employment as a driver for DAV.  

The AOJ should send any completed VA Form 21-4192 which is received to the identified employer, for completion and return to VA.

3.  After undertaking any additional development deemed appropriate, readjudicate the remaining issue of entitlement to a TDIU in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a supplemental statement of the case and allowed an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

